 In the Matterof THE BABCOCK &WILCOXCObIPANYandFEDERALLABOR UNION No. 20186Case No. R-841.-Decided July 22,1938BoilerManufacturing Industry-Investigation ofRepresentatives:contro-versy concerning representation of employees:employer's refusal to recognizeunion as exclusive bargainingagent-Unit Appropriate for Collective Bargain-ing:all hourly paid employees,including supervisors paid on hourly wage basis,excluding clerical employees and supervisors paid on salary basis; stipulationasto-Representatives:proof of choice:comparison of union membership appli-cation cards with payroll-Certification of Representatives:upon proof ofmajority representation.Mr. Peter Di Leone,for the Board.Mr. B. W. Bierce,of Akron, Ohio, for the Company.Mr. Hiram G. Cartmel.and Mr. J. C. Waddell,of Barberton, Ohiofor the Union.Mr. William F. Guffey, Jr.,of counseLto `the.Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn April 28, 1938, Federal Labor Union No. 20186, herein calledthe Union, filed with the Regional Director for the Eighth Region,(Cleveland, Ohio) a petition alleging that a question affecting com-merce had arisen concerning the representation of employees of TheBabcock & Wilcox Company, Barberton, Ohio, herein called the Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On May 21, 1938, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 1, as amended, or-dered an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice.On June 2, 1938, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.8 N. L. R.B., No. 55.514 DECISIONS AND ORDERS515Pursuant to the notice,a hearing was held on June 16, 1938, at Bar-berton,Ohio, beforeWright Clark,the Trial Examiner duly desig-nated by the Board. The Board and the Company were representedby counsel,the Union was represented by its president and its finan-cial secretary and treasurer, and all participated in the hearing.Fullopportunity to be heard,to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.No motions or objections to the admission of evidence were madeduring thecourse of the hearing.Upon the entire record in the case, the Board makes the following.FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Babcock&Wilcox Company was incorporated under the lawsof the State of New Jersey in April 1881. It has two subsidiaries,The Babcock& Wilcox TubeCo., Beaver Falls, Pennsylvania, andNational Drill & Manufacturing Co., New York City.The Companyis engaged in the manufacture and sale of boilers and auxiliary prod-ucts and in the erection and servicing of its products.It has plantsin Barberton, Ohio; Bayonne,New Jersey;Fullerton,Pennsylvania;and Augusta,Georgia.The plant at Barberton,Ohio, herein called the Barberton plant,is the only plant involved in this proceeding.It is engaged chiefly inthe manufacture of stationary boilers for electric power and light,navy and merchantmarine boilers,grinding mills,oil burners,. andalloy castings.The Companyhas no distributors or dealers whostock its products,but it does have several commission agents in vari-ous sections of the country.Practically all the products manufac-tured at the Barberton plant are made to special order.The principal raw materials used by the Company are steel platesand tubes.In 1937 purchases of raw materials for use at Barberton,Ohio, and Bayonne, New Jersey, and for shipment direct to custom-ers amounted to approximately $11,000,000.More than 50 per cent ofthe raw materials used at the Barberton plant are shipped to it frompoints outside the State of Ohio.The Company ranks first in theUnited States in the sale of boilers and accessories.In 1937 sales ofboilers and auxiliaries,including erections and repairs at customers"plants, amounted to approximately$30,000,000.Approximately 90per cent of the products manufactured at the Barberton plant areshipped to points outside the State of Ohio.The Company employs approximately 1,800 employees at its Bar-berton, Ohio, plant.] 17213-39-vol 8-34 516NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDFederal Labor Union No. 20186 is a labor organization affiliatedwith the American Federation of Labor, admitting to its membership.all- employees of the Company's Barberton plant paid on an hourlywage rate, except clerical employees and supervisors paid on a salarybasis.III:THE QUESTION CONCERNING REPRESENTATIONThe Union began organizing the employees at the Barberton plantin the early part of March 1936. Sometime prior to June 14, 1936,the Union requested the Company to recognize it as the representative-of the employees at the Barberton plant for the purpose of bargain-ing concerning hours, wages; and working conditions.The Companyrefused to accede to this request and on June 14, 1936, the Unioncalled a' strike and the plant was picketed.Thereafter the Company'sent to the president of the Union a statement of its policies and rules;governing employment.This statement of policy was dated June 26,1936, was to be effective for a period of 1 year, was signed by thesuperintendent of the Barberton plant, but did not grant recognition-to the Union.Relying on the Company's statement of policy theemployees returned to work June 29, 1936.Before the expiration date of the Company's statement of policy,-the" Company and the Union' began negotiations which resulted in anagreement signed by both parties.This agreement recognized theUnion as the, representative of its members and was to be effectivefor 1 year .beginning April 11, 1937.During negotiations in April1938 for an agreement for 1938, the Union demanded recognition assole collective bargaining agent for the hourly wage employees at-theBarberton plant.The Company refused so to recognize theUnion. and no agreement for 1938 has been reached.Although the1937 agreement had by its terms expired at the time the petition was=filed, the Company was operating under this agreement at the time,of the hearing, June 16, 1938, by virtue of an understanding with theUnion to continue operations under it until a 1938 agreement isreached.We find that a question has arisen concerning representation of,employees of the Company.TV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCE-'We find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company,described in Section I above, has a close, intimate, and substantial DECISIONS AND ORDERS517relation to trade, traffic, and commerce among the several States, andtends to lead and has led to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.TIDE APPROPRIATE UNITThe Union claimed in its petition that all hourly paid employeesat the Barberton plant constitute a unit appropriate for the purposesof collective bargaining.At the hearing the parties stipulated thatallhourly paid employees, including hourly paid supervisors andexcluding clerical employees and supervisors paid on a salary basisconstitute a unit appropriate for the purposes of collective bargain-ing.We see no reason for departing from this unit.We find that all hourly paid employees of the Company at its Bar-berton, Ohio, plant, including hourly paid supervisors and excludingclerical employees and supervisors paid on a salary basis constitutea unit appropriate for the purposes of collective bargaining and thatsaid unit will insure to employees of the Company at its Barberton,Ohio, plant the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act,VI. THE DETERMINATION OF REPRESENTATIVESIn its petition the Union claims to represent approximately 1,400employees out of approximately 1,800 employees in the appropriatebargaining unit.At the hearing the parties stipulated that the Com-pany's pay roll of April 30, 1938, should be used as the basis for deter-mining the question concerning representation.This pay roll dis-closes that there are 1,779 employees in the appropriate unit.Theparties by stipulation waived the introduction of evidence of theUnion membership cards; and in lieu thereof the affidavit of WalterE. Taag, Field Examiner for the Board, setting forth the results ofa comparison of Union membership cards with the Company's payroll of April 30, 1938, was received in evidence for the purpose ofshowing the number of Union members in the Company's employ onthat date.This affidavit discloses that of the 1,779 employees in theappropriate unit on April 30, 1938, 1,310 had signed membership,cards and were members in good standing of the Union.We find that the Union has been designated and selected by amajority of the employees in the appropriate unit as their representa-tive for the purposes of collective bargaining. It is, therefore, the-exclusive representative of all the employees in such unit for the,purpose of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entire.record in the case, the Board makes the following : 518NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Babcock& WilcoxCompany, Barber-ton,Ohio, within the meaning of Section 9 (c) and Section 2 (6)and (7)of the NationalLabor Relations Act.2.All hourly paid employees of the Company at its Barberton,Ohio, plant,including hourly paid supervisors and excluding clericalemployees and supervisors paid on a salary basis, constitute a unitappropriate for the purposes of collectivebargaining,within themeaning ofSection 9(b) of the NationalLaborRelations Act.3.FederalLabor UnionNo. 20186 is the exclusive representativeof all the employees in such unit for the purposes of collective bar-gaining, within the meaning of Section 9 (a) of the National LaborRelations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIEDthat Federal Labor Union No. 20186 hasbeen designated and selectedby a majorityof all hourly paid em-ployees of The Babcock & Wilcox Company, Barberton, Ohio, at itsBarberton,Ohio, plant, including hourly paidsupervisors and ex-,eluding clerical employees and supervisors paid on a salary basis, astheir representative for the purposes of collective bargaining andthat, pursuant to the provisions of Section 9 (a) of the Act,FederalLabor Union No. 20186 isthe exclusive representative of all suchemployees for the purposes of collectivebargainingin respect torates of pay,wages, hoursof employment, and otherconditions of,employment.